DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2003/0213844, hereinafter Yoshida) in view of Voloshynovskyy et al. (US 2012/0298743, hereinafter Volosh) and further in view of Marshall (US 2004/0211844)
With respect to claims 1, 12 and 20 Yoshida discloses a mobile device abstract and figure 1), comprising: 
a camera (figure 3 and paragraph [0032]); 
a light source (figure 3 and paragraph [0032]); 
a user interface (figure 7 and paragraph [0084]); and 

a control system configured to, while the point-of-sale system is used to complete a transaction for a particular item: obtain, via the imaging system, image data of a product code associated with the particular item, wherein the product code comprises a pattern of printed indicia printed as a plurality of bars (figures 3, 7, 17 and claim 17);
Yoshida does not explicitly disclose the features of a security feature, wherein the security feature is distorted by a reproduction of the product code and wherein the security featured is located within at least one bar of the plurality of bars, making a determination, based on the obtained image data, that the product code is either authentic or rather that the product code is unauthentic; and if the determination is made that the product code is unauthentic, cause the user interface display to render an indication of unauthenticity, or else, if the determination is made that the produce is authentic, proceed with the transaction for the particular item, and wherein the plurality of bars includes a first line pattern oriented in a first direction, and wherein the security feature includes a second line pattern oriented in a second direction approximately perpendicular to the first direction.
However, Volosh teaches the feature of a security feature, wherein the security feature is distorted by a reproduction of the product code, making a determination, based on the security feature, that the product code is either authentic or rather that the product code is unauthentic; and if the determination is made that the product code is unauthentic, cause the user interface display to render an indication of unauthenticity, or else, if the determination is made that the produce is authentic, proceed with the transaction for the particular item (abstract and paragraphs [0012], [0017] and [0035]),

wherein the plurality of bars includes a first line pattern oriented in a first direction, and wherein the security feature includes a second line pattern oriented in a second direction approximately perpendicular to the first direction (paragraphs [0015] discloses that the barcodes can be oriented vertically or horizontally and also paragraph [0016] states that “embedded security features are invisible to the naked eye and in certain embodiments are generated in dynamic patterns utilizing a computer program product. In other embodiments, sometimes referred to herein as overt security barcodes, the embedded security features are visible to the naked eye and additionally may be utilized to reduce the footprint area needed to print a barcode and the corresponding alphanumeric characters. The overt security barcodes are also generated utilizing a computer program product”.
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Yoshida to make a determination, based on the obtained image data, that the product code is either authentic or rather that the product code is unauthentic; and if the determination is made that the product code is unauthentic, cause the user interface display to render an indication of unauthenticity, or else, if the determination is made that the produce is authentic, proceed with the transaction for the particular item, as taught by Volosh and wherein the security featured is located within at least one bar of the plurality of bars and wherein the barcodes can be oriented horizontally or vertically based upon need as taught by Marshall in order to purchase a valid product. Incorporating such feature would reduce the losses for customer and merchant. 
claims 2 and 13 Yoshida further teaches the feature, wherein the light source is ultraviolet (UV) light (figures 3, 7, 17 and claim 17).
With respect to claims 3 and 14 Yoshida further teaches the feature, wherein the light source is infrared (IR) light (figures 3, 7, 17 and claim 17).
With respect to claims 4 and 15 Yoshida further teaches the feature, wherein the light source is heat (figures 3, 7, 17 and claim 17).
With respect to claims 5 and 16 Yoshida further teaches the feature, wherein the light source is light emitting diode (LED) light (figures 3, 7, 17 and claim 17).
With respect to claim 6 Volosh further teaches the feature wherein the set of operations further comprises: sending an authentication query to an authentication server, wherein the authentication query comprises at least a portion of the obtained image data; receiving, from the authentication server, an indication of an authenticity of the product code; and using the received indication as a basis to make the determination (abstract and paragraph [0035]).
With respect to claim 7 Volosh further teaches the feature wherein the indication comprises an indication of serialized information associated with the particular item (abstract and paragraph [0035]).
With respect to claims 8 and 17 Volosh further teaches the feature wherein proceeding with the transaction for the particular item comprises: determining a price for the particular item; and determining that a payment for the price has been tendered (abstract and paragraph [0035]).
With respect to claims 9 and 18 Volosh further teaches the feature wherein the set of acts further comprises: in response to determining that the payment has been tendered, providing a receipt indicating the payment tendered and the product type indicated by the product identification data (abstract and paragraph [0035]).
claims 10 and 19 Volosh further teaches the feature wherein the set of operations further comprises: if the product code is unauthentic, terminating the transaction for the particular item (abstract and paragraph [0035]).
With respect to claim 11 Volosh further teaches the feature wherein the set of operations further comprises: if the product code is unauthentic, sending an unauthenticity indication to an authentication server (abstract and paragraph [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ROKIB MASUD/Primary Examiner, Art Unit 3687